HORTON, Judge.
Two mortgage foreclosure proceedings were consolidated for trial. This is an appeal from a final decree which, inter alia, subordinated, the appellant’s chattel mortgage on certain machinery and equipment to the appellee’s chattel mortgage.
The facts of this case are quite involved and we see no reason to delineate them here. Suffice it to say that we have carefully reviewed the record and considered the assignments of error and find that no harmful error has been committed. All of the points raised by the appellant are dependent upon issues of fact resolved adversely to him by the chancellor. It is a well settled rule that where the evidence is heard by the chancellor and the witnesses are before him, his findings based upon conflicting evidence should not be disturbed by an appellate court if the record contains substantial testimony to sustain the decree. Di Marco v. King, Fla.App. 1962, 139 So.2d 750; Cowen v. Cowen, Fla.1957, 95 So.2d 584; Thompson v. Field, Fla. 1951, 54 So.2d 520. Although we find much of the evidence in this case to be conflicting, it is our view that the record contains ample evidence to sustain the chancellor’s decree.
Accordingly, the decree appealed is affirmed.